The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for one year.
A witness for the state testified that he bought two pints of whiskey from appellant. Testifying in his own behalf, appellant denied that he had sold the state's witness any whiskey and stated that he was at his mother's home in the country at the time the witness claimed he bought whiskey from him in a restaurant in Gainesville. Appellant further offered evidence to the effect that the state's witness entertained feelings of hatred toward him on account of previous trouble. We deem the evidence sufficient to support the conviction.
Appellant brings forward three bills of exception, which do not appear to have been filed in the trial court. Bills of exception which do not appear to have been filed cannot be considered on appeal. Oliver v. State, 124 S.W. 637; Martinez v. State, 40 S.W. 280. *Page 596 
The state's motion objecting to the consideration of the bills of exception must be sustained.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.